Citation Nr: 9923156	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  94-23 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to evaluations in excess of 20 percent for 
herniated nucleus pulposus at C5-6, status post diskectomy 
and fusion effective from May 1992 and in excess of 40 
percent effective from August 1994.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The veteran had active duty from January 1969 to January 1972 
and from January 1991 to May 1992.  He also had periods of 
active duty for training including in May 1982, July 1984 and 
from November 1987 to June 1988.  He served in Vietnam during 
his first period of active duty, but did not serve in the 
Persian Gulf during his second period.  In 1990 he filed a 
claim for service connection for several conditions, 
including a neck disability.  The neck claim was denied and 
he did not appeal before being recalled to active duty.  

In conjunction with his 1992 release from active duty the 
veteran filed claims for service connection for several 
conditions.  Based upon additional service medical records, a 
June 1993 rating action by the Department of Veterans Affairs 
(VA) Regional Office (RO), Chicago, Illinois, granted service 
connection for herniated nucleus pulposus at C5-6, effective 
the day after his release from active duty.  A 10 percent 
disability evaluation was assigned for that condition.  
Rating actions of 1992 and 1993 granted service connection 
for several disabilities, including bilateral carpal tunnel 
syndrome, bursitis of the right hip, a post operative right 
knee condition, residuals of a right foot injury and 
epididymitis, but a claim for service connection for a left 
knee disability was denied.  The veteran only appealed for a 
higher rating for the cervical spine disability and the 
denial of service connection for the left knee disability.  
In September 1994 the veteran testified at a hearing at the 
RO.  In an October 1994 rating action the evaluation for the 
veteran's cervical spine condition was increased to 
20 percent effective from May 1992. 

When the case was before the Board of Veterans' Appeals 
(Board) in April 1997 entitlement to service connection for a 
left knee disability was denied.  Appellate consideration of 
the issue of an increased rating for the veteran's cervical 
spine disability was deferred pending a remand to the 
regional office for further action.  In an October 1998 
rating action the evaluation for the cervical spine condition 
was increased to 40 percent effective from August 1994, 
following termination of a temporary total rating based on 
surgery and convalescence.  The case is again before the 
Board for further appellate consideration.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office. 

2.  During the period from May 1992 to June 1994, the 
veteran's cervical spine disability was manifested primarily 
by moderate limitation of motion.  The cervical spine 
condition was productive of no more than moderate disability.

3.  In June 1994 the veteran underwent an anterior diskectomy 
and fusion at a VA hospital.

4.  The veteran currently complains of pain involving the 
cervical spine and he has severe limitation of motion of the 
cervical spine.  There is no tenderness or paresthesia.

5.  Motor functions are normal and symmetrical in the upper 
extremities.  There is no atrophy.  There is no myelopathy or 
radiculopathy.

6.  The veteran's cervical spine disability is currently 
productive of no more than severe disability.


CONCLUSION OF LAW

Entitlement to evaluations in excess of 20 percent for the 
veteran's cervical spine disability effective from May 1992 
and in excess of 40 percent effective from August 1994 are 
not warranted.  38 U.S.C.A.§  5107 (West 1991); 38 C.F.R. 
Part 4, Codes 5290, 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well-grounded" within the meaning of 38 U.S.C.A.§  
5107(a); effective on and after September 1, 1989.  That is, 
the Board finds that he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts regarding the claim have been properly developed.

I.  Background

The veteran's service medical records indicate that he 
injured his neck when jumping from a helicopter while serving 
on active duty in Vietnam.  When the veteran was examined by 
the VA in April 1990, he could turn his head 25 degrees 
either way.  He flexed laterally 10 degrees to either side.  
He hyperextended 20 degrees.  He failed to touch his chest 
with his chin, lacking an inch.  There was no tenderness in 
the cervical spine.  There was no muscle spasticity, 
hypertrophy, atrophy, or other changes.  The diagnoses 
included herniated nucleus pulposus, cervical spine, C5-C6 
with limitation of motion.

A January 1990 entry in his service medical records reflect a 
diagnosis of herniated cervical disc in 1988.  In June 1991 
he was given a restricted profile for, among other things, 
chronic neck pain.  A Medical Evaluation Board report of 
October 1991 mentions a neck injury in Vietnam and a work-
related whiplash injury in 1986, with a subsequent diagnosis 
of C5-C6 herniated nucleus pulposus and chronic neck pain.  A 
herniated disc, with no spinal cord impingement, and mild 
cervical spondylosis were listed on the final Medical Board 
report.  

An MRI of the veteran's cervical spine dated in March 1994 
showed a central disc herniation at C5-C6 with indentation of 
the cord.  The veteran was hospitalized by the VA during June 
1994 with a history of neck pain radiating down both 
shoulders.  He underwent an anterior cervical diskectomy and 
fusion.  

The veteran was afforded a VA examination in March 1995.  He 
reported pain on movement of his neck.  He had limitation of 
motion of the cervical spine with forward flexion to 
30 degrees; backward extension to 25 degrees; lateral flexion 
to 20 degrees and rotation to 35 degrees.  

The veteran was afforded a VA neurological examination in 
November 1995.  It was noted that there was a limited range 
of motion of the neck.  Muscle bulk was intact.  Strength was 
5/5 including the hands.  His gait was intact.  There was a 
negative Romberg test.  An assessment was made of cervical 
fusion without evidence of myelopathy.  

The veteran was afforded a VA orthopedic examination in 
February 1998.  He complained of persistent neck pain all the 
time.  Flexion of the cervical spine was from 0 degrees to 
30 degrees and extension from 0 degrees to 30 degrees.  
Lateral flexion was from 0 degrees to 30 degrees and rotation 
from 0 degrees to 20 degrees.  The ranges of motion were 
limited by pain.  There was no cervical tenderness and no 
paresthesia.  His strength was normal in the upper 
extremities except for a slight limitation due to carpal 
tunnel syndrome.  The diagnosis was status post anterior 
cervical diskectomy and fusion with chronic neck pain.  An 
MRI of the spine made in February 1998 showed spondylosis 
throughout the cervical spine with moderate central stenosis, 
a disc herniation at C6-7 and large disc bulge at C3-C5.  The 
veteran had severe limitation of motion imposed by pain.  It 
was stated that his pain could significantly limit his 
functional ability during flare-ups and after extended use.  

The veteran was also afforded a VA neurological examination 
in February 1998. There was some soreness and stiffness in 
his neck.  Since his surgery he described constant neck pain.  
He complained of persistent weakness in his hands and 
numbness in both arms.  Flare-ups were caused by movement of 
his neck and other activities.  On examination fine movements 
were normal and there was no atrophy. Motor function appeared 
normal and symmetric in the upper extremities.  There was 
some decreased effort secondary to pain.  Diagnoses were made 
of status post cervical spine surgery/fusion, chronic neck 
pain secondary to the surgery and fusion and bilateral carpal 
tunnel syndrome.  The veteran's complaints of pain appeared 
out of proportion and with embellishment.  There was no 
evidence of myelopathy or radiculopathy on the examination or 
previous electromyograms.  

In October 1998, the evaluation for the veteran's cervical 
spine disability was increased to 40 percent effective from 
August 1994, following termination of a temporary total 
rating based on the June 1994 period of hospitalization and 
surgery.

II.  Analysis

Moderate limitation of motion of the cervical segment of the 
spine warrants a 20 percent evaluation.  A 30 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
Part 4, Code 5290.

A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. Part 4, Code 5293.

The Board notes that in the case of Fenderson v. West, No. 
96-947 (U.S.Vet. App. Jan. 20, 1999), the United States Court 
of Appeals for Veteran's Claims indicated that there was a 
distinction between the initial rating assigned following a 
grant of service connection and a claim for an increased 
rating for a service-connected condition.  The Court noted 
that the distinction might be important in terms of, among 
other things, determining the evidence that could be used to 
decide whether the original rating on appeal was erroneous.  
The Court indicated that the rule from Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."), was not applicable 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  The Court indicated that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.

In this case, the record reflects that when the veteran was 
examined by the VA in April 1990, there was limitation of 
motion of the cervical spine; however, the. restriction was 
no more than moderate in nature.  There was no muscle 
spasticity, hypertrophy or other changes. The veteran was 
recalled to active duty in January 1991.  At the end of that 
period of service he filed claims for service connection for 
several disabilities.  Service connection was granted for the 
neck disability based on the information in the service 
medical records.  Those records, plus the VA examination 
report show only the presence of a mild cervical disability, 
with moderate impairment of motion and little, if any, 
neurological disability prior to his surgery in mid-1994 when 
the status of his disability radically changed.  Based on the 
evidence of record, which shows only moderate limitation of 
motion, and minimal impairment of function due to cervical 
disability prior to June 1994, entitlement to an evaluation 
in excess of 20 percent for the period beginning in May 1992 
would not be in order under the provisions of diagnostic 
codes 5290 or 5293.

The record reflects that in June 1994 the veteran was 
hospitalized at a VA medical center and underwent an anterior 
cervical diskectomy and fusion.  During the recent VA 
examinations he has reported constant pain involving the 
cervical spine and the examinations have disclosed severe 
limitation of motion of the cervical spine.  However, a 
30 percent evaluation is the maximum provided under 
Diagnostic Code 5290 based on severe limitation of motion of 
the cervical spine.  The examinations have not disclosed any 
tenderness or muscle spasm and his strength in the upper 
extremities has been reported to be essentially normal except 
for some limitation caused by carpal tunnel syndrome.  It was 
indicated on the February 1998 VA neurological examination 
that there was no evidence of myelopathy or radiculopathy.  
The evidence indicates that the veteran's cervical spine 
condition is now productive of severe symptomatology; 
however, the evidence does not establish that the condition 
is pronounced in degree so as to warrant entitlement to the 
next higher evaluation of 60 percent under the provisions of 
Diagnostic Code 5293.  

The Board notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995) the United States Court of Veterans 
Appeals for veterans claims held that consideration must be 
given to functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 when evaluating orthopedic disabilities.  In the 
veteran's case, as noted previously, the February 1998 VA 
neurological examination indicated that the veteran's 
cervical spine pain could limit function ability during 
flare-ups and that factor has been taken into consideration 
by the Board in evaluating the degree of severity of the 
veteran's cervical spine disability.  However, as discussed 
previously, although the record indicates that the cervical 
spine condition is now severe in nature the criteria for a 
pronounced disability, such as persistent symptoms compatible 
with sciatic neuropathy with demonstrable muscle spasm have 
not been demonstrated.  Accordingly, the evidence is 
considered insufficient to establish entitlement to an 
evaluation in excess of 40 percent for the veteran's cervical 
spine disability effective from August 1994.  The Board has 
carefully reviewed the entire record in this case, including 
the testimony presented by the veteran at the September 1994 
hearing on appeal; however, the Board does not find the 
evidence to be so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to evaluations in excess of 20 percent for the 
veteran's herniated nucleus pulposus at C5-6, status post 
diskectomy and fusion effective from May 1992 and in excess 
of 40 percent effective in August 1994 is not established.  
The appeal is denied.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 

